                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

DENISE NELSON,

                        Plaintiff,                                          8:20CV14

         vs.
                                                                              ORDER
ETHICON, INC., and JOHNSON & JOHNSON,

                        Defendants.



        Marc E. Williams and Deborah A. Moeller are listed as counsel of record for dismissed
defendants Tissue Science Laboratories Limited and C. R. Bard, Inc. The court’s records show
the Office of the Clerk of Court sent notices to each of those attorneys on January 27, 2020,
directing the attorneys to register for admission to practice in this court and register for the system
within fifteen days. (Filing Nos. 77 and 78). As of February 13, 2020, the attorneys had not
complied with the request set forth in the notices from the Clerk. The Court therefore directed the
attorneys to comply with the requests in the notice from the Clerk or show cause why they could
not comply with the rules of the court by February 24, 2020. The attorneys did not respond to the
court’s order or register in accordance with the letters. Accordingly,


        IT IS ORDERED: Marc E. Williams and Deborah A. Moeller are stricken as attorneys
of record for the defendants. Said attorneys may apply to be readmitted as an attorney of record
only after registering for admission to practice in this court. The Clerk of Court shall terminate
Marc E. Williams and Deborah A. Moeller as counsel of record and terminate notice to them in
this case.

        Dated this 27th day of February, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
